Introduction
The present application is being examined under the pre-AIA  first to invent provisions.   In the event the determination of applicant the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions with respect to references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current America Invents Act ("AIA "), which will govern this application.  However, because the effective filing date of the U.S. Patent No. 9,008,491 B2 Charles J. Kulas (hereinafter the "Kulas" patent) under reexamination is not on or after March 16, 2013, the AIA  First Inventor to File ("AIA -FITF") provisions do not apply.  Instead, the earlier "First to Invent" provisions apply.
This is a non-final Office action.  The action addresses U.S. Application No. 13/775,185 (hereinafter the "'491 Application) issuing as said Kulas patent on April 14, 2015.  Based upon review of the ‘491 application, the application was filed on February 23, 2013, claiming priority as a continuation of U.S. Application No. 11/77,257, filed on July 12, 2007 and priority to U.S. Provisional Application No. 61/938,704, filed on May 18, 2007.  
The Kulas patent issued with original claims 1-20.  
The present continuation reissue application was filed as U.S. Application No. 15/488,209 on April 14, 2017.
A Preliminary Amendment, filed concurrently with the reissue application, added new claim 21.  A subsequent amendment, filed December 18, 2017, added new claims 22-40. 
A non-final Office action was mailed July 20, 2020 rejecting all pending claims 1-40.

The Applicant subsequently filed an amendment and accompanying arguments on November 18, 2020 (hereinafter the “Amendment”).  
The Amendment and the accompanying arguments have been duly considered, but are not deemed persuasive.  Thus, the prior rejections are repeated below, except where any new grounds of rejection is due to the Amendment.

















Reissue Reminders
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b) to timely apprise the Office of any prior or concurrent proceeding in which the Kulas patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely appraise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).







Rejections Based Upon Heather
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-15, 17-24, 26-35 and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2008/0109841 A1 to Heather et al. (hereinafter “Heather”), of record, in view of U.S. Patent No. 6,496,981 B1 to Wistendahl et al. (hereinafter “Wistendahl”), of record.

Regarding independent claim 12,

An apparatus comprising

an input device

a memory; and

one or more processors operably connected to a display device, the input device, and the memory, wherein the one or more processors are configured to:



	
    PNG
    media_image1.png
    597
    753
    media_image1.png
    Greyscale

Heather thus teaches the apparatus comprises an input device (illustrated keyboard associated with terminal 702) and connected display device (display associated with receiver 702).  The terminal 702 is a personal computer, thus comprising a processor.  ¶ 82.

cause the display device to display a video sequence for a period of time


 
cause the display device to display at least one visually perceptible video tag contemporaneously with the video sequence

	Heather teaches that the video contains tags (tagging product shown in the video to additional product information) contemporaneously with the video sequence, such as highlighting the element of the video that corresponds to products that have additional product information available.  Fig. 6, step 600 and ¶ 71.

	wherein the video tag comprises text

 	Although Heather teaches a video tag as discussed above, Heather fails to specifically disclose that the video “comprises text” as recited.
	However, Wistendahl teaches of a similar video tagging system (abstract, col. 8, ll. 25-33, col. 9, ll. 28-33 and col. 17, ll. 29-43) where the video tags (similarly to the Applicant’s disclosed invention and to Heather) are visually perceptible (col. 14, ll. 36-38 and col. 15, ll. 4-8).  Furthermore, Wistendahl specifically teaches that the video tags comprise text (col. 9, ll. 28-43).
	The teaching/suggestion/motivation for adding a video tag specifically comprising text as taught by the video tagging system of Wistendahl would have been to increase the versatility and utility of the video tagging system by using a “linked display of text” associated with the video image that provides for “varieties of interactive actions . . . for existing movies, videos, and other media content.”  Col. 9, ll. 28-38.   Moreover, hyperlinking of text to images for rendering interactive services “deepen[s] the user’s engagement in the system” and “allow[s] the user to pursue a subject to any desired depth or relational 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add video tags comprising text as taught by the video tagging system of Wistendahl to the video tagging system of Heather.

detect, during the period of time, actuation of the input device to take a snapshot of the video sequence and a video tag of interest displayed with the video sequence at a moment

	Heather teaches during playback of the video clip (moment during the period of time), actuation of the keyboard user input (input device) to save a still image from the video clip (taking a snapshot of the video sequence).  Fig. 6, steps 606 and 608, ¶ 74, 75.

in response to detection of the actuation, store in the memory data sufficient to reproduce a still image from the video sequence with the video tag of interest at the moment

	Heather teaches that the still image (user gallery) is transmitted to the user’s personal computer.  ¶ 83.  Thus, the image is stored in the personal computer’s memory.  The still image is displayed with the product element (original video tag) and corresponding information regarding that product.  Fig. 6, steps 612-618, ¶ 77-79.

	Independent claim 32 is the same as independent claim 12 except that claim 32 is merely missing various limitations recited in (i.e., is broader than) claim 12 as explained in the Applicant’s reissue declaration.  Thus, see the claim 12 rejection for further details.

	Independent claim 1 and corresponding broader independent claim 21 (merely missing certain limitations recited in claim 1) are directed to a method comprising steps equivalent to the functions performed by the apparatus of claim 12.  Thus, see the claim 1 rejection above for further details.  For example, the claim 21 limitation “detected, during the period of time, actuation of an input device to cause one or more video tags to be displayed with the video sequence” is clearly addressed in the claim 1 rejection regarding the explanation of how the “cause the display device to display a video sequence for a period of time” is taught by Heather.  Specifically, and as explained previously, Heather teaches that during a period of time the user input (actuation of an input device) causes a video comprising visually perceptible video tags to be displayed. 
	
Claims 20 and 40 differ from claim 12 in that claims 20 and 40 are directed to a non-transitory computer-readable medium performing instructions equivalent to the functions performed by the processor-based apparatus of Robinson, as discussed in the claim 12 rejection above.

	Regarding claims 2, 13, 22 and 33, the video tag corresponds to a content element of interest.  Abstract
	
	Regarding claims 3, 14, 23 and 34, the still image includes highlighting that links (connects) the original product element in the video clip (e.g., jacket) to additional product information.  Abstract, Fig. 13, ¶ 30, 36, 56, 62, 91, 93, 99 and 100-104.

	Regarding claims 4, 15, 24 and 35, the display includes a video portion and still image portion.  Fig. 13.  The jacket is the video sequence in a “video portion” of the display screen.  The video tag 

	Regarding claims 6, 16, 17, 26 and 37, the user takes a snapshot by pressing a key on the keyboard or the mouse.  ¶ 33.

	Regarding claims 7 and 27, see the claim 12 rejection above, which explains the display concurrency.

	Regarding claims 8 and 28, see ¶ 32.

	Regarding claims 9, 18, 29 and 38, the image displayed after the user enters the snapshot command.

	Regarding claims 10, 12, 19, 30, 31 and 39, see ¶ 31.

	






Claims 5, 16, 25 and 36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Heather in view of Wistendahl as applied to claim 1 above, and further in view of U.S. Patent No. 8,010,987 B2 to Nygaard et al. (hereinafter “Nygaard”).
Although Heather teaches taking a snapshot (see the claim 12 rejection above), Heather fails to specifically disclose that the snapshot is taken after clicking a displayed snapshot button.
 However, Nygaard is directed to a similar system for taking still images of products displayed during video clips (title and abstract).  Nygaard also teaches the snapshot is taken after the user clicks a snapshot button displayed during the video.  Fig. 1, snapshot button 70 and col. 12, ll. 58-67.
The teaching/suggestion/motivation for adding a displayed snapshot button as taught by Nygaard would have been that “[o]pportunities to take such a snapshot are preferably indicated or promoted, for example, by displaying a snapshot enable (SE) icon . . . .”  Nygaard, col. 12, ll. 58-67.
Thus, to one of ordinary skill in the art at the time the invention was made, it would have been obvious to add a displayed snapshot button as taught by Nygaard to the snapshot enabled system of Heather.










Rejections Based Upon Robinson
Claim Rejections - 35 USC § 103
Claims 1, 12, 20, 21, 32 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. US 2008/0271088 A1 to Robinson et al. (hereinafter “Robinson”), of record, in view of U.S. Patent No. 6,496,91 B1 to Wistendahl et al. (hereinafter “Wistendahl”), of record.

Regarding independent claim 12,
An apparatus comprising

an input device

a memory; and

one or more processors operably connected to a display device, the input device, and the memory, wherein the one or more processors are configured to:


    PNG
    media_image2.png
    764
    1203
    media_image2.png
    Greyscale

	
Robinson thus teaches the apparatus comprises an input device (remote unit 34), processor (set top box 30) and connected display device (television 32).

cause the display device to display a video sequence for a period of time

Robinson teaches displaying various video sequences for a period of time, such as motion picture programming.  ¶ 16.  

cause the display device to display at least one visually perceptible video tag contemporaneously with the video sequence
	
wherein the video tag comprises text


	Robinson teaches that the motion picture programming includes displayed content elements that have a “’tag’ of data that can be accessed when the element is selected with a selection device, and then used to facilitate a purchase of the element.”  Abstract and ¶ 13 and 33.
	However, Robinson fails to disclose that the tag is “visually perceptible” and that the tag “comprises text.”
	Wistendahl teaches of a similar video tagging system (abstract, col. 8, ll. 25-33, col. 9, ll. 28-33 and col. 17, ll. 29-43) where the video tags (similarly to the Applicant’s disclosed invention and to Robinson) are visually perceptible (col. 14, ll. 36-38 and col. 15, ll. 4-8).  Furthermore, Wistendahl specifically teaches that the video tags comprise text (col. 9, ll. 28-43).
	The teaching/suggestion/motivation for adding a video tag specifically comprising text as taught by the video tagging system of Wistendahl would have been to increase the versatility and utility of the video tagging system by using a “linked display of text” associated with the video image that provides for “varieties of interactive actions . . . for existing movies, videos, and other media content.”  Col. 9, ll. 28-38.   Moreover, visual hyperlinking of text to images for rendering interactive services “deepen[s] the user’s engagement in the system” and “allow[s] the user to pursue a subject to any desired depth or relational complexity.”  Wistendahl, col. 1, ll. 53-63.    “Such hyperlinking tools have found valuable use for . . . audiovisual programs . . . .”  Id. at col. 1, ll. 63-67.  Finally, the value of media content in the form of movies, videos, video advertising, television programming, etc.” would have been increased by adding interactivity achievable through hyperlinking.  Id. at col. 1, ll. 33-44.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add video tags comprising text as taught by the video tagging system of Wistendahl to the video tagging system of Robinson.


detect, during the period of time, actuation of the input device to take a snapshot of the video sequence and a video tag of interest displayed with the video sequence at a moment


	Robinson teaches during playback of the motion picture (moment during the period of time), actuation of the remote device (input device) to “capture . . . an image of the scene, so that selection of the element [video tag] is done a[s] a still video image . . . .”  ¶ 45.

in response to detection of the actuation, store in the memory data sufficient to reproduce a still image from the video sequence with the video tag of interest at the moment

	Robinson teaches that the still video image (snapshot) “may be stored for later recall . . . such that the user may later view an image from the scene obtained from a source other than the original broadcast, such as a recording of the broadcast made locally at the viewer’s location . . . .”  ¶ 45.

	Independent claim 32 is the same as independent claim 12 except that claim 32 is merely missing various limitations recited in (i.e., is broader than) claim 12 as explained in the Applicant’s reissue declaration.  Thus, see the claim 12 rejection for further details.

	Independent claim 1 and corresponding broader independent claim 21 (merely missing certain limitations recited in claim 1) are directed to a method comprising steps equivalent to the functions performed by the apparatus of claim 12.  Thus, see the claim 1 rejection above for further details.

	Claims 20 and 40 differ from claim 12 in that claims 12 and 40 are directed to a non-transitory computer-readable medium performing instructions equivalent to the functions performed by the . 

Response to Arguments
The Applicant’s arguments have been considered, but are moot in view of the new grounds of rejection set forth above, as necessitated by the Applicant’s amendment to the claims.  For example, it was argued the prior rejections failed to teach a visually perceptible tag comprising text and this limitation was added to the claims, however the secondary reference Wistendahl was relied upon to teach these new claim limitations in the new grounds of rejection.
The prior 35 USC 112, indefiniteness rejections are withdrawn in view of the Amendment clarifying the claim language.








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 














If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee: 
/DAVID E ENGLAND/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/M.F/Supervisory Patent Examiner, Art Unit 3992